DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nathan Oleen on 8/24/21.
 	The application has been amended as follows.
 	Cancel claim 17.
 	In claim 16, line 8, after “a pulling mechanism” and before the period, add --- , wherein the at least one guide rod is generally smooth, and wherein the at least one fastening component comprises a shaft having at least one of ridges, protrusions, indentions and threads---.


Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a device for installing bundles or conduits comprising all the specific elements with the specific combination as set forth in claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN E KIM/Primary Examiner, Art Unit 2883